Name: Commission Regulation (EEC) No 2346/82 of 26 August 1982 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 251 /20 Official Journal of the European Communities 27 . 8 . 82 COMMISSION REGULATION (EEC) No 2346/82 of 26 August 1982 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last -  amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1 222/82 (3 ), as last amended by Regulation (EEC) No 2047/82 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1222/82 to the The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 September 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 August 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7 . 1980, p . 1 . ( 2) OJ No L 140 , 20 . 5 . 1982, p . 22. (3 ) OJ No L 141 , 20 . 5. 1982, p . 40 . (4) OJ No L 219 , 28 . 7. 1982, p . 26 . 27. 8 . 82 Official Journal of the European Communities No.L 251 /21 ANNEX to the Commission Regulation of 26 August 1982 fixing the import levies on frozen sheep ­ meat and goatmeat (ECU/100 kg) CCT Week No 23 Week No 24 Week No 25 Week No 26 heading from 6 to from 13 to from 20 to from 27 September to No 12 September 1982 (') 19 September 1 982 (') 26 September 1 982 (') 3 October 1 982 (') 02.01 A IV b) 1 88-650 86123 84-158 83-528 2 62-055 60-286 58-911 58-470 3 97-515 94-735 92-574 91-881 4 115-245 1 1 1 -960 109-405 108-586 5 aa) 115-245 111-960 109-405 108-586 bb) 161-343 156-744 153168 152-021 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 424/82 and Commission Regulation (EEC) No 19/82.